Citation Nr: 0530291	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-15 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to separate service connection for a right 
shoulder disability, to include as a manifestation of 
cervical spine radiculopathy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1970 through July 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

This matter was previously before the Board in November 2000.  
At that time, a remand was ordered to accomplish additional 
development.  

It is further noted that the November 2000 Board decision 
also concerned a claim of entitlement to service connection 
for a neck condition.  However, a subsequent November 2004 
rating action awarded service connection for a cervical spine 
disability and thus that issue is no longer on appeal.


FINDINGS OF FACT

The competent evidence of record does not demonstrate a 
current right shoulder disability, to include as a 
manifestation of cervical spine radiculopathy.


CONCLUSION OF LAW

A right shoulder disability, to include as a manifestation of 
cervical spine radiculopathy, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of May 2004, July 2004 and March 2005 letters from the agency 
of original jurisdiction (AOJ) to the appellant, in 
conjunction with supplemental statements of the case issued 
in November 2004, May 2005, and August 2005.  These documents 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, 
Supplemental Statements of the Case dated in November 2004, 
May 2005 and August 2005 contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  In this regard, it is noted that records from 
Howard Regional Health System and from Wright Patterson Air 
Force Base are not affiliated with the claims folder.  
However, there is documentation in the file to show that such 
records were duly requested by the RO and that negative 
research responses were received.  Moreover, the veteran was 
appropriately notified of such negative searches in the March 
2005 VCAA letter as well as in the May 2005 supplemental 
statement of the case.  

Further regarding the duty to assist, the claims file 
includes a November 1995 disability determination of the 
Social Security Administration (SSA), along with accompanying 
medical evidence.  Additionally, the veteran's statements in 
support of his appeal, to include testimony provided at a 
July 2000 hearing before the undersigned, are affiliated with 
the claims folder.  The Board has carefully reviewed such  
statements and concludes that he has not identified further 
evidence not already of record or shown to be unavailable.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any available outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  



Legal criteria

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Furthermore, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Analysis

The veteran is claiming entitlement to service connection for 
a right shoulder disability.  As will be discussed below, the 
competent clinical evidence of record does not demonstrate 
any current pathology of the right shoulder.  However, the 
competent evidence includes an October 1999 progress note 
written by K. M., M.D., which indicates that the veteran's 
reported right arm symptoms are consistent with C5-C6 disc 
herniation.  It is observed that service connection is 
presently in effect for status post cervical fusion, C5-C6 
pursuant to Diagnostic Code 5241.  

Based on the above, and to afford the veteran all due process 
consideration, the Board finds that the veteran's claim for 
appellate consideration, as most favorably and broadly 
construed, includes consideration of a right shoulder 
disability to include as a manifestation of cervical spine 
radiculopathy. 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2005) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

Here, the veteran's current rating for status post cervical 
fusion, C5-C6, pursuant to Diagnostic Code 5241 reflects the 
orthopedic component of the cervical disability, including 
factors such as pain and limitation of motion.  However, such 
rating does not address the neurological component of the 
cervical disability, to include symptoms such as numbness.  

The Board finds that any manifestation of a right shoulder 
disability by cervical spine radicular symptoms would 
represent a different manifestation than his cervical spine 
disability currently contemplated in his assigned 10 percent 
rating under Diagnostic Code 5271.  Therefore, separate 
service connection for any right shoulder disability as a 
radicular symptom is not precluded under Esteban principles, 
nor would such a rating in conjunction therewith constitute 
pyramiding under 38 C.F.R. § 4.14.

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  Following a review of the 
competent evidence, the Board finds that no current chronic 
right shoulder disability, including as a manifestation of 
cervical spine radiculopathy, has been demonstrated.  

In reaching the above conclusion, the Board acknowledges that 
an April 1999 MRI taken at Battle Creek health System, 
pursuant to a complaint of neck pain with right 
radiculopathy, revealed right sided C5-6 disc herniation with 
right hemicord and exiting nerve root compression.  A private 
treatment report also dated in April 1999 again contained a 
diagnosis of cervical radiculopathy.  However, a careful 
review of the treatment reports indicates repeatedly normal 
objective findings.  For example, a March 1999 treatment 
report written by K. M., M.D., showed that there was no motor 
deficit in the upper extremities.  Furthermore, a July 1999 
treatment report written by M. E. M., M.D., revealed normal 
neurological and sensory examination as to the upper 
extremities.  Muscle strength and reflexes were also normal 
at that time.  Additionally, a November 1999 treatment record 
from Borgess Medical Center indicated that the veteran's 
sensation was intact in the upper extremities.  Moreover, 
subsequent progress notes dated in January 2000, February 
2000 and March 2000 from Dr. K. M. stated that the veteran 
had no radicular pain, numbness or weakness.  The January 
2000 and February 2000 records noted that the veteran's 
strength was good on examination.  Further, a November 2001 
private consultation note showed a normal neurologic 
examination.  Finally, VA examination in January 2003 
contained normal neurological findings.  At that time, the 
veteran denied any sensory loss in the upper extremities.  
Objectively, all cranial nerve function was intact and all 
muscle groups exhibited normal strength, tone and 
coordination.  Reflexes and sensory examination were normal.  
Additionally, a separate EMG study conducted at that time was 
also normal.  

As the foregoing evidence repeatedly reflects normal 
neurologic findings of the right upper extremity, a chronic 
current condition of radiculopathy is not established.  
Although the record reflects subjective complaints of right 
arm pain, subjective complaints of pain, without 
demonstration of objective pathology, cannot serve as a basis 
for a grant of separate service connection here.  

In sum, the evidence fails to demonstrate a current chronic 
right shoulder disability, to include as a manifestation of 
radiculopathy associated with the veteran's status post 
cervical fusion at C5-C6.  In light of this fact, an award of 
service connection is not justified here.  The Board finds 
support for this conclusion in a decision of the United 
States Court of Appeals for Veterans Claims, which 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no current chronic 
right shoulder disability, to include as a manifestation of 
cervical spine radiculopathy, the preponderance of the 
evidence is against the veteran's claim and service 
connection is not warranted.  See Rabideau and Chelte, both 
supra.   See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claim of service connection must 
fail.  The benefit sought on appeal is denied.  




ORDER

Service connection for a right shoulder disability, to 
include as a manifestation of cervical spine radiculopathy, 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


